Citation Nr: 0204000	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  Bilateral hearing loss was not manifested during service 
or within one year of service, and is not otherwise shown to 
be related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he is 
entitled to service connection for bilateral hearing loss.  
The veteran maintains that his current hearing loss is due to 
his active service, as he was a drill instructor and military 
policeman.  

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the RO has notified the 
veteran of the evidence necessary to substantiate his claim.  
The veteran was provided a copy of the March 2000 rating 
decision, the May 2000 Statement of the Case, Supplement 
Statements of the Case in September 2000 and September 2001, 
and a March 2001 letter advising the veteran of the changes 
brought about under VCAA.  This information satisfies the 
requirements of 38 U.S.C.A. § 5103 of the new statute.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
notes that the claims file includes the veteran's service 
medical records, post-service treatment records and a June 
2000 statement from Carl Kelke, Ph.D., Audiologist.  The 
Board notes that while the record does not contain the 
medical treatment records referred to in Dr. Kelke's 
statement to VA, the Board finds that it is not necessary to 
obtain these records in order to have an equitable evaluation 
of the veteran's claim because Dr. Kelke summarized his 
medical findings in his statement.  Further, the veteran was 
notified of the evidence needed to substantiate his claim and 
that the statement from Dr. Keller did not mention that the 
veteran's hearing loss was related to service.  Subsequent to 
this, the veteran has not indicated that he had an additional 
evidence and he did not identify any unobtained evidence that 
might aid his claim.  

With respect to a VA examination, the assistance provided to 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be 
associated with the veteran's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159). 

While the veteran was not given a VA medical examination, the 
Board finds that an examination or medical opinion is not 
necessary for an equitable evaluation of the veteran's claim 
in view of the medical evidence which is of record, including 
the service medical records and post-service medical 
evidence.  As it is further explained below, the service 
medical records are negative for any complaints or findings 
of hearing loss or problems with noise exposure and there is 
no competent medical evidence in the record showing that the 
veteran's current bilateral hearing loss had its onset in 
service or is related to service.  The medical evidence 
submitted by the veteran indicated that a history of noise 
exposure contributed at least in part to his hearing loss, 
but there was no reference to service or basis for the 
opinion.  Further, neither the service medical records nor 
any event in service was noted or discussed in the medical 
report.  In view of the evidence of record, the Board finds 
that an additional examination is not needed to decide this 
claim.  The Board thus finds that no further action is 
necessary to satisfy the duty to assist the veteran in this 
appeal.  Moreover, the Board notes that in a March 2001 
letter, the RO informed the veteran of the VCAA, as it 
affects his claim.  Accordingly, the Board concludes that the 
veteran's appeal is ready for disposition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For purposes 
of applying VA law, impaired hearing is considered a 
disability when the requirements of 38 C.F.R. § 3.385 are 
met.  

The veteran's service medical records show that the initial 
examination for service in May 1944 was negative for any 
hearing loss.  There was no reference to hearing loss in 
service or any complaints or findings of hearing loss.  On 
separation examination in May 1946, the veteran's hearing was 
reported to be 15/15 for whispered voices and spoken voices, 
bilaterally.  Clinical findings on examination were negative 
for hearing loss. 

In January 2000, the veteran submitted private audiograms 
conducted in November 1993 by Frank Brettschneider, D.O., and 
in November 1996 by Better Hearing Centers.  The audiograms 
reflect hearing loss without any accompanying remarks or 
interpretations.  There is no mention of noise exposure or 
any reference to service.
 
A statement from Dr. Kelke dated June 2000 noted that he 
originally saw the veteran in October 1990.  At that time, 
the veteran reported medical problems and noise exposure 
history as a cause of his hearing disorder.  The original 
test results indicated unaided binaural loss of hearing that 
was sensori-neural in nature and moderately depressed from 
normal.  In addition it was also noted that his speech 
discrimination ability was reduced in each ear.  Dr. Kelke 
also stated that he saw the veteran in November 1996, and 
that his hearing loss had progressed downward in each ear and 
he had essentially no useful hearing in the left ear.  Dr. 
Kelke indicated that "[i]t could be assumed that his noise 
history has at least contributed to his present hearing loss 
but probably not totally responsible as a cause."  There was 
no reference to service or event from service identified in 
the statement.   

Upon review, the Board notes that the veteran is currently 
suffering from bilateral hearing loss, however, there is no 
medical evidence that the veteran had any hearing loss in 
service.  In fact, the veteran's hearing was reported to be 
normal upon separation from service with the first evidence 
in the record that the veteran had any hearing loss was in 
1990, approximately 44 years after service.  The medical 
records do not show that hearing loss had its onset in 
service, within a year of separation from service or that 
there was a continuity of symptoms after service. 

There is also no competent medical evidence relating the 
veteran's hearing loss to service.  Private hearing tests 
dated in 1993 and 1996 include no reference to an etiology 
for the findings reported.  The only evidence of record 
indicating a cause for the veteran's bilateral hearing loss 
is the statement from Dr. Kelke.  However, Dr. Kelke did not 
opine that the veteran's hearing loss was related to service.  
Instead, Dr. Kelke opined that it could be assumed that noise 
exposure at least contributed to his present hearing loss.  
While Dr. Kelke related the veteran's hearing loss at least 
in part to noise exposure, there is no reference to service 
or any description of noise exposure in service as a basis 
for his opinion. 
 
The Board notes that in the February 2002 informal hearing 
presentation, the veteran's representative indicates that the 
veteran has submitted the opinion of an audiologist who 
indicates that his noise exposure in service at least 
contributed to his hearing loss.  It appears that the 
representative was referring to Dr. Kelke's statement, 
however, Dr. Kelke does not mention the veteran's service.  
Indeed, the September 2000 Supplemental Statement of the Case 
advised the veteran of the absence of any reference to 
service in the opinion from Dr. Kelke.  Following this the 
veteran has not provided or identified any additional 
evidence to support his claim.  Dr. Kelke's opinion, without 
any reference to service or noise exposure in service, is not 
persuasive for finding that the veteran's current hearing 
loss is related to service.  The Board finds that the 
separation examination from service, which showed that the 
veteran's hearing was normal without any complaints of 
hearing problems, coupled with the first evidence of hearing 
loss in 1990, approximately 44 years after service to be 
persuasive evidence against the veteran's claim that his 
hearing loss is related to service.   

In short, there is no competent medical evidence showing that 
the veteran's current bilateral hearing loss had its onset in 
service, within one year of separation from service or is 
otherwise related to service.  In regard to the veteran's 
statements that his hearing loss is related to his duties as 
a drill instructor or MP in service, the Board notes that 
veteran does not appear to have any medical expertise, and as 
such, he is not competent to offer an opinion as to medical 
etiology for his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (laypersons may be competent to 
provide an eye-witness account of a veteran's visible 
symptoms, but they are simply not capable of offering 
evidence that requires medical knowledge).

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  In reaching this 
conclusion, the Board acknowledges that under 38 U.S.C.A. 
§ 5107(b), all doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
In this case, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
    

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

